Case 8:21-cr-00058-KKM-TGW Document 47 Filed 08/13/21 Page 1 of 3 PageID 85



                       UNIT E D ST AT E S D IST RIC T C O URT
                        M ID D LE D IST RIC T O F FLO RID A
                                T AM PA D IVISIO N

UNITED STATES O F AMERICA

v.                                                    CASE NO . 8:21-cr-58-KKM-TGW

VICTO R MANUEL H ERNANDEZ
                                              /

                    PRE LIM IN ARY O RD E R O F FO RFE IT URE

       Victor Manuel H ernandez, pleaded guilty to, and was adjudged guilty of, the

offenses charged in Counts O ne, Two, Three, Four, and Five of the Indictment (in

violation of 21 U.S.C. §§ 846 and 841(a)(1) and 18 U.S.C. § 922(g)(1)).

       The United States moves (Doc. 46) under 18 U.S.C. § 924(d), 28 U.S.C. § 2461(c),

and Rule 32.2(b)(2), Federal Rules of Criminal Procedure, for a preliminary order

forfeiting H ernandez’s interest in the following assets:

                  1. An FN H erstal pistol, Model Five-Seven, Serial Number 386103740;

                  2. Four Glock 27 pistols, specifically identified as follows:

                          a. A Glock GM BH .40 caliber pistol, Model 27GEN4, Serial
                          Number BCTF195;
                          b. A Glock GM BH .40 caliber pistol, Model 27, Serial Number
                          KED076;
                          c. A Glock GM BH .40 caliber pistol, Model 27GEN3, Serial
                          Number BPP816US; and
                          d. A Glock GMBH .40 caliber pistol, Model 27GEN3, Serial
Case 8:21-cr-00058-KKM-TGW Document 47 Filed 08/13/21 Page 2 of 3 PageID 86




                        Number CYB689US.
                 3. Two Glock 23 pistols, specifically identified as follows:

                        a. A Glock GM BH .40 caliber pistol, Model 23, Serial Number
                        W EC957; and
                        b. A Glock GM BH .40 caliber pistol, Model 23GEN, Serial
                        Number FLZ644.


                 4. A Colt .45 caliber pistol, Model Combat Commander, Serial Number

                 70SC29693;

                 5. A Colt .45 caliber pistol, Model MKIV, Serial Number 71B3592;

                 6. A Taurus .38 caliber pistol, Model PT38S, Serial Number LYC3879;

                 7. A Glock 10mm pistol, Model 20GEN3, Serial Number H ML254

                 8. A Browning .25 caliber pistol, Model Baby, Serial Number 119465;

                 9. A Colt .45 caliber pistol, Model Gold Cup, Serial Number

                 GCT07776;

                 10. Approximately 23 rounds of .40 caliber S & B ammunition;

                 11. Approximately two rounds of .57 caliber Federal ammunition; and

                 12. Approximately five rounds of 10mm W inchester ammunition.

      The United States has established the requisite connection between the

firearms and the ammunition and the offense charged in the Indictment. Because the

United States is entitled to possession of the firearms and the ammunition, the motion is

                                           -2-
Case 8:21-cr-00058-KKM-TGW Document 47 Filed 08/13/21 Page 3 of 3 PageID 87




G RAN T E D . H ernandez’s interest in the firearms and the ammunition is condemned and

forfeited to the United States for disposition according to law, subject to the provisions of

21 U.S.C. § 853(n), as incorporated by 28 U.S.C. § 2461(c).

       The court retains jurisdiction to entertain any third-party claim and to complete the

forfeiture and disposition of the assets.

       O RD E RE D in T ampa, Florida, on August 13, 2021.




                                            -3-
